Citation Nr: 0115842	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  00-22 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his representative


ATTORNEY FOR THE BOARD

N. Pflanz, Associate Counsel


INTRODUCTION

The veteran had active service from March 1976 to July 1976. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Newark, New Jersey.

In connection with his appeal the veteran testified at a 
Travel Board hearing in March 2001.  A transcript of the 
hearing is associated with the claims file.  The veteran has 
waived initial RO consideration of additional information 
submitted at the time of his hearing.  See 
38 C.F.R. § 20.1304(c) (2000).


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.  His 
alleged stressors do not involve combat.  

2.  There is no medical evidence that the veteran has PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A); 38 C.F.R. §§ 3.303, 3.304(f) (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines VA obligations with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date. Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

VA's duty to assist includes making reasonable efforts to 
obtain medical and other records that are relevant to the 
veteran's claim unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  See the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A).  The law provides that the assistance provided by 
the Secretary shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim. Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A). 

In this case, the veteran was provided with a statement of 
the case in September 2000 which informed him of the evidence 
necessary to substantiate his claim and provided him with an 
opportunity to submit additional evidence.  The veteran was 
provided a VA psychiatric examination and his private medical 
records were considered in ascertaining his entitlement to 
his claim.  

The veteran was asked by the Board Member at his March 2001 
personal hearing if he was aware of the existence of any 
additional documentation that would be helpful to his claim.  
The veteran answered in the negative.  The Board Member 
explained the general law regarding service connection and 
established the he evidentiary record was complete.  Thus, 
the Board finds that VA's duty to provide him with notice and 
assist him with the development of his claim has been 
satisfied, and that the instant claim is ready for appellate 
adjudication. 

Factual Background

Service medical records reveal that in June 1976, the veteran 
was referred for a mental health consult.  After the veteran 
had been in service for three months, and after repeated 
counseling sessions resulted in no improvement in the 
veteran's performance, in June 1976, it was recommended that 
he be discharged.  The reasons for discharge were:  the 
veteran's inability to cope with the military environment; 
personal problems; poor attitude and motivation manifested by 
consistently poor appearance; inability to maintain military 
standards; and inability to adjust to military life.  He 
received an honorable discharge in July 1976.

In a rating decision dated in June 1997, the RO denied the 
veteran's request for service connection for nervous 
condition.  He did not appeal this decision.  In a rating 
decision dated in March 1999, the RO continued the denial of 
service connection for schizophrenia.  He did not appeal this 
decision.  

In a statement received by the RO in March 1999, the veteran 
claimed that days before his discharge from active service in 
July 1976, he was walking back to the base, when a man 
driving an automobile offered him a ride.  The veteran 
alleged that when he got into the automobile, the driver 
picked up a hammer and threatened to hit the veteran.  The 
veteran further alleged that he was driven to some place in 
the country and had forced oral sex.  The veteran stated that 
he informed no one of the incident, but that it is should be 
taken into account regarding his mental condition.  

In May 1999, the veteran reported for a VA psychiatric 
examination.  The examiner noted that the veteran was an 
inmate at a psychiatric hospital at that time and had been a 
patient there since 1991.  The veteran reported that he was 
charged with physical assault against a police officer when 
he was 17.  He was found to be under the influence of drugs 
and was sent to a psychiatric hospital in February 1974.  He 
was discharged nine months later.  

The veteran stated that he came under medical attention in 
service when he asserted he had been sexually assaulted.  He 
did not specify who he informed.  He related to the examiner 
the story of  the alleged sexual assault.  After his 
discharge from service, he was convicted of armed robbery and 
incarcerated at a county jail, then transferred to a 
psychiatric hospital for 14 months.  At the time of the 
examination, the veteran had been in continuous custody at a 
psychiatric hospital and a correctional center for the past 
20 years.  The examiner provided a diagnosis of 
schizophrenia, paranoid type, but found that the specific 
criteria necessary for a diagnosis of PTSD had not been met.  

In a rating decision dated in September 1999, the RO denied 
service connection for PTSD.  The veteran filed a notice of 
disagreement in April 2000 and perfected his appeal to the 
Board in October 2000.    

At a Travel Board hearing in March 2001, the veteran related 
the story of his alleged sexual assault.  He also stated that 
after the alleged incident, he went to the psychiatrist's 
office, reported what had happened, and the psychiatrist 
stated that he would receive an honorable discharge.  The 
veteran and his representative contended that the veteran had 
continuous problems with his mental condition while in 
service.   

Pertinent Law and Regulations

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  In order to establish service connection for a 
claimed disability the facts must demonstrate that a disease 
or injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303 (2000).  Service connection may also be granted for a 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In any case, a successful claim for service-connection 
requires that there be evidence which establishes that the 
claimant currently has the claimed disability.  See, e.g., 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) ; Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.124(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in- service stressor; and credible supporting evidence 
that the claimed in-service stressor occurred.  If the 
evidence establishes the veteran engaged in combat with the 
enemy and the claimed stressor is related to this combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the clamed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  
38 C.F.R. § 3.304(f) (2000).

Where the question requires medical expertise, medical 
evidence is required. Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993); Caluza v. Brown, 7 Vet. App. 498 (1995); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); Rose v. West, 11 Vet. 
App. 169 (1998); McManaway v. West, 13 Vet. App. 60 (1999); 
and Voerth v. West, 13 Vet. App. 117 (1999).

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings of a diagnosis including the word 
"chronic".  A continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
service discharge is required to support the claim.  38 
C.F.R. §§ 3.303(b), 3.309.  When a disease was not initially 
manifested during service the appellant may establish the 
"required nexus" for service connection by evidence 
demonstrating a medical relationship between the current 
disability and the service. See 38 U.S.C.A. § 1113(b) (West 
1991); 38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. 
App. 352, 356 (1992).

Analysis

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. 
§§ 4.125 and 4.126.  The effect of these revisions was to 
change the diagnostic criteria for mental disorders from the 
Diagnostic and Statistical Manual for Mental Disorders (DSM), 
third edition and the third edition, revised, to the fourth 
edition (DSM-IV).  The Court found that DSM-IV altered the 
criteria for assessing the adequacy of the stressor from an 
objective to a subjective basis.  The Court further found 
that where there was "undisputed, unequivocal" diagnoses of 
PTSD of record, and the Board did not make a finding that the 
reports were incomplete, the adequacy of the stressor had to 
be presumed as a matter of law.  In West v. Brown, 7 Vet. 
App. 70 (1994), the Court held that the sufficiency of the 
stressor is a medical determination, and therefore 
adjudicators may not render a determination on this point in 
the absence of independent medical evidence.

Under 38 C.F.R. § 3.304(f) (2000), service connection for 
post-traumatic stress disorder requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  In this case, there is no 
medical evidence that the veteran has, or ever has had, PTSD.  
According to the May 1999 VA psychiatric examination, the 
examiner diagnosed the veteran with schizophrenia, paranoid 
type, but specifically found that the criteria necessary for 
a diagnosis of PTSD had not been met.  This diagnosis was 
made based on review of relevant service records and other 
documentation in the claims file.  Thus, the requirements 
under § 3.304(f) have not been met in this case. 

The veteran's military records show he is not a combat 
veteran warranting presumptions of in-service stressors.  Nor 
is there support in his military records as to the occurrence 
of the alleged stressor.  In conclusion, the Board has 
determined that there is no credible supporting evidence that 
the claimed in-service stressor actually occurred.  There is 
also no medical evidence of PTSD.  In light of the above, 
there is not an approximate balance of positive and negative 
evidence to which the benefit-of-the-doubt standard applies; 
the preponderance of the evidence is against the claim of 
service connection for PTSD and the veteran's appeal is 
denied.  38 C.F.R. § 3.304(f).







ORDER

Service connection for PTSD is denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

